NOTE: This order is nonpreoedentia1.
United States Court of Appeals
for the FederaI Circuit
DAVID P. GESSERT,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden,t,
and
DEPARTMENT OF THE TREASURY
Intervenor.
2010-3115
Petition for review of the Merit Systems Protection
Board in case no. DC0752090149-I-2.
ON MOTION
ORDER
The Department of the Treasury moves to reform the
ofEcia1 caption to designate the Merit Systems Protection
Board as respondent. The Department also moves for
leave to intervene, and for an extension of time to file the

GESSERT V. MSPB
2
responding briefs The Department states that David P.
Gessert opposes.
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) The Department’s motions are granted The
revised official caption is reflected above
(2) The Department's and the Board’s briefs are due
within 40 days of the date of filing of this order.
FoR THE CoURT
 2 4 mm /s/ Jan Horbaly
Date J an Horbaly
cc: David P. Gessert
Miohael Goodman, Esq.
Clerk
Calvin l\/lorrow, Esq. F"_Eo
U.S. COURT O’F APPEALS FOR
S20 THE FEDERAL C|RCU|T
JUN 24 2010
JAN HORBAL¥
CLERK